Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/23/2021.  These drawings are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowe et al. (USPGPUB No. 2008/0005495 A1, hereinafter referred to as Lowe). 
Referring to claim 1, Lowe discloses an apparatus comprising {“single HME cluster”, see Fig. 2 [0084]}: 
processor circuitry to {“before the kernel” of an appropriate processor circuitry, see Fig. 2 [0060]}: 
when an input/output virtual address (IOVA) {“between ‘virtual addresses’”, see Fig. 2 [0068]} is assigned for a direct memory access (DMA) {“DMA and Special TTEs”, see Fig. 2 [0073]}, allocate a buffer and create a reference {“each page-t structure… contains a pointer or reference to a linked list of TTEs”, see Fig. 2 [0063]} associated with a page-frame number (PFN) {“unique page frame number”, see Fig. 1 [0001]}; after the DMA, invalidate the buffer and free the IOVA {“[the buffer] been invalidated due to the relocation”, see Fig. 1 [0011]}; 
update the reference after the IOVA is freed {“traverse the linked list of TTEs to which the [reference] page-t structure refers”, see Fig. 2 [0065]}; and reallocate the buffer based on a status of the reference {“relocation thread marks that TTE "suspended”, see Fig. 2 [0065]}.

As per claim 2, the rejection of claim 1 is incorporated and Lowe discloses wherein the processor circuitry is to create the reference in metadata associated with the PFN {“the virtual memory subsystem seeks a relevant, valid mapping in the page tables” via the reference as claimed, see Fig. 2 [0069]}.

As per claim 3, the rejection of claim 1 is incorporated and Lowe discloses wherein the processor circuitry is to invalidate the buffer asynchronously {“the relocation thread marks that TTE ‘invalid’”, see Fig. 2 [0065]}.

As pe claim 4, the rejection of claim 3 is incorporated and Lowe discloses wherein the DMA is a first DMA {“before a particular process uses DMA relative to a physical page”, see Fig. 2 [0075]}, and wherein the processor circuitry is to issue a second DMA {“instruct its corresponding process that the previously halted DMAs may resume”, see Fig. 1 [0076]} before the buffer is invalidated {“validity indicator 504 is set to indicate that TTE 402 is invalid”, see Fig. 5 [0098]}. 

As per claim 5, the rejection of claim 1 is incorporated and Lowe discloses wherein the processor circuitry is to invalidate the buffer by flushing the buffer {“”, see Fig. []} after the DMA is complete {“any pending DVMA transactions should be completed”, see Fig. 5 [0060]}.

As per claim 6, the rejection of claim 1 is incorporated and Lowe discloses wherein the processor circuitry is to map a physical address {“”, see Fig. []} in memory circuitry to the IOVA to provide access to a location in the memory circuitry {“”, see Fig. []}, the processor circuitry to translate from the IOVA to the physical address to at least one of read or write {“”, see Fig. []} to the location in the memory circuitry {“”, see Fig. []}.

As per claim 7, the rejection of claim 1 is incorporated and Lowe discloses wherein the processor circuitry is to free one or more page tables when the buffer is invalidated {“page-t" data structure within the page tables”, see Fig. 2 [0062]}.

As per claim 8, the rejection of claim 1 is incorporated and Lowe discloses wherein the processor circuitry is to check the reference before reallocating the buffer {“relocation thread checks whether the physical page's memory has been freed”, see Fig. 5 [0120]}. 

As per claim 9, the rejection of claim 8 is incorporated and Lowe discloses further including a memory manager to check the reference before reallocating the buffer {memory manager “Input/Output Memory Management” checking as claimed, see Fig. [0020]}.

Referring to claims 10-15 are non-transitory computer readable storage medium claims reciting claim functionality corresponding to the apparatus claim of claims 1-9, respectively, thereby rejected under the same rationale as claims 1-9 recited above.

Referring to claims 16-20 are method claims reciting claim functionality corresponding to the apparatus claim of claims 1-9, respectively, thereby rejected under the same rationale as claims 1-9 recited above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least the virtual addresses recited in claim 1: US 20210117242 A1, US 10671542 B2, US 20200159969 A1, US 9864638 B2.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184